REASONS FOR ALLOWANCE
1.	Claims 1 – 8, 25 – 29, 31 and 33 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Applicants’ amendments filed March 26, 2021 to independent claims 1, 25 and 33 have been considered and they overcome the prior arts rejection under Patel al. (US Pub. No. 2016/0309518) in view of InterDigital Communications, “Random Access Procedure”, 3GPP TSG-RAN WG1 #87 R1-1612311.
	According to a prior art search on the invention, Zhao et al. (US Pub. No. 2016/0174237) disclose broadcasting one or more threshold values enabling the wireless devices to determine fulfillment of one or more criteria for selecting a contention based random access preamble either from a first preamble group or from a second preamble group for use in a contention based random access procedure; transmitting to a selected wireless device one or more threshold values using dedicated signaling, the one or more threshold values sent in the dedicated signaling overriding a corresponding broadcasted threshold value and being set so that the wireless device fulfills the criteria to select a preamble from the first preamble group, wherein the threshold values sent on the dedicated signaling differ from the broadcast threshold values; and prioritizing preambles of the first preamble group over preambles of the second preamble group (abstract).  However, Zhao et al. fail to teach or disclose the claimed features as recited in independent claims 1, 25 and 33 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 – 8, 25 – 29, 31 and 33.  Please refer to record of prosecution.
. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.